Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being obvious over CN104247085 A to Flahaut et al. (using Applicant-provided English translation in IDS filed 08 July 2022), hereinafter referred to as “FLAHAUT”.
Regarding Claim 1, FLAHAUT teaches a battery module (see module 1), comprising: 
a battery group comprising a plurality of batteries that is stacked (see sequences 9 wherein each sequence has cells 2 that are stacked, see P5/L4-6); 
two end plates 3 being disposed at the two ends of the battery group (sequence 9) along a stacking direction of cells 2 (see FIG 1); and 
a connecting member connecting the two end plates (see there being a pulling element, a tie 4, clamping the cells 2 together with the two parallel end plates 3 in P5/ L5-11)
wherein each of the two end plates comprises a middle section and thinned sections respectively located at two sides of the middle section in a length direction Y (see annotated FIG 3 where X, Y and Z directions were designated in the same manner as instant FIG 1 wherein the stacking direction is the X-direction, the Y-direction be the widthwise direction of the battery and Z be the height; annotated FIG 3 has two thinned sections (see support surfaces 17) at two sides of the middle section in substantially the same manner), and a thickness of each of the thinned sections is smaller than a thickness of the middle section (see the middle section having more thickness and tapering into two thinned sections in FIG 3); 
each of the thinned sections is provided with at least one strengthened portion protruding from an outer side surface of the thinned section (see the embodiment in annotated FIG 3 which has the “strengthened portion” protruding outward from the support surfaces 17); 

    PNG
    media_image1.png
    679
    881
    media_image1.png
    Greyscale

each of the thinned sections has an outer end away from the middle section along the length direction Y, and the outer end being directly connected to the connecting member (see FIGs 1 and 2 wherein the tie 4 is directly contacting the outermost end of the end plate 3); and
wherein a thickness of each of the thinned sections is gradually reduced along a direction from the periphery of the middle section towards the outer end of the thinned section (see annotated FIG 3 wherein the thinned section has an angled support surface 17 that is the thickness gradually reducing from the end of the middle section (see dotted line) to the outermost end of the end plate 3).
While  FLAHAUT is silent to the protruding portion in FIG 3 annotated as the strengthened portion being disposed perpendicular to the outer side surface and/or an inner side surface of the thinned section, it is reasonably expected that the protruding portion shown in FIG 3 be substantially perpendicular to the outer side surface and/or an inner side surface of the thinned section
see the strengthened portion in annotated FIG 3 being substantially perpendicular.  
Regarding Claims 2 and 3, FLAHAUT teaches the strengthened portion comprises a reinforcing rib extending along a direction Z of the end plate (see the “strengthened portion” protrusion being formed along the support surface 17 extending along that surface 17 in the Z-direction in annotated FIG 3) and further, the strengthened portion being disposed at an end of the end plate in the direction Y (see the disposal of the “strengthened portion” be oriented along the end of the end plate along the Y direction in annotated FIG 3).  
Regarding Claim 6, while FLAHAUT is not particular to teaching the strengthened portion not protruding beyond an outer side surface of the middle section. However, annotated FIG 3 below shows the protrusions therealong surface 17 as not exceeding the center section. Further, it would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to not have small protruding ribs overtly extending outward from the main battery structure lest they get snagged or chip and snap off upon a drop or impact, or further bend and warp if battery packs are stacked tightly together or if there is otherwise outward pressure exerted on the battery module.  

    PNG
    media_image2.png
    330
    323
    media_image2.png
    Greyscale

Regarding Claim 7, FLAHAUT teaches having an inner side surface of the middle section being flush with an inner side surface of the thinned section (see contact of end of end plate 3 and tie 4 in FIG 2, see also contact between end plate 3 and tie 4 shown in FIG 1).  
Regarding Claim 9, FLAHAUT teaches the thinned sections being symmetrically disposed at the two sides of the end plate (see FIG 3) and further, the two end plates being symmetrically disposed at the two ends of the battery group (see FIG 1).  
Regarding Claim 10, FLAHAUT teaches the connecting member comprising two side plates respectively disposed at two sides of the battery group, each of the two side plates connecting the two end plates (see ties 4 in FIGs 1,2 being flat and appearing plate-like, see also ties 4 being one or more clamping bands in P5/9-11).
Response to Arguments
Applicant’s arguments filed June 2, 2022 with respect to claim 1 have been considered but are moot due to the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722